DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jara (US 5826496) in view of Carbone et al (US 7468495).
Jara teaches for claim 1: 1. (Currently Amended) An air-frying cooker (abstract) comprising: a chamber 20 , wherein the chamber is defined by a base 30 and a lid 40; a heater 140 disposed in the chamber (¶ 22), and configured to heat air in the chamber(¶22); and a fan 110 disposed in the chamber(fig 5), and controlled to rotate at a first speed for circulating the heated air in the chamber to cook food in the chamber in a cooking mode and to rotate at a second speed for generating a circulating air flow within the chamber to entrain a cleaning fluid 
The claims differ in that “rotate at a first speed for circulating the heated air in the chamber to cook food in the chamber in a cooking mode and to rotate at a second speed”.
Carbon teaches that:
An air-frying cooker (abstract)comprising: a chamber; a heater 40-43,76 disposed in the chamber, and configured to heat air in the chamber(abstract); and a fan (70,fig 4-6)disposed in the chamber, and controlled to rotate at a first speed(1900-2200rpm-baking, c 5 l 35-c 6 l 60) for circulating the heated air in the chamber to cook food in the chamber in a cooking mode and to rotate at a second speed(2300-2600rpm-roasting-higher speed for reduced cooking time, c 5 l 35-c 6 l 60) for generating a circulating air flow within the chamber to entrain a cleaning fluid (air or water from food)introduced into the chamber in the circulating air flow to clean the chamber in a cleaning mode(conventional,abstract,fig 7-15A,C,c 2 l 1-30,50-60,c 5 l 35-c 6 l 60).

The advantage is improved cleaning.
The reference is in the same field of endeavor and addresses the same or similar problem.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Jara by using different fan speeds as taught by Carbone for more effective cleaning.

    PNG
    media_image1.png
    744
    636
    media_image1.png
    Greyscale

2. (Previously Presented) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is no less than 2500 rpm, to entrain the cleaning fluid in the circulating air flow to clean the chamber(Carbone 2600 rpm). 
3. (Previously Presented) The air-frying cooker according to claim 1, wherein second speed of the fan during the cleaning mode is different than the first speed of the fan during the cooking mode (see rejection of claim 1).  
7. (Previously Presented) The air-frying cooker according to claim 1, further comprising a controller and a user interface, the controller 20 being configured to rotate the fan at a second speed of no less than 2500rpm in response to a signal initiated by a user via the user interface(see the rejection of claim 1 and controller, interface fig 1). 
 8. (Previously Presented) The air-frying cooker according to claim 1, further comprising a seal for sealing the chamber in said cleaning mode (Carbone c 2 l 30-50 seal).  
9. (Previously Presented) The air-frying cooker according to claim 1, further comprising a sealing element disposed around a drive shaft that extends through a wall of the chamber 
10. (Previously Presented) The air-frying cooker according to claim 1, wherein the cleaning fluid (air, water in food,not structure)is introduced into the bottom of the chamber and the air flow is controlled to flow along a surface of the cleaning fluid to entrain the cleaning fluid in the air flow (fig 1,8-11). See the rejection of claim 1.
20. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is between 2700rpm and 3500rpm to entrain the cleaning fluid in the circulating air flow to clean the chamber (conventional, implicit, inherent,c 5 l 15- c 6 l 55,teachings of high speed and 2600 rpm render the recitation optimization for cleaning relative to result effective variables taught in the references).  
21. (New) The air-frying cooker according to claim 1, wherein the heater 70,(fig 4-6)is further configured to heat the cleaning fluid (water in food, not structure)and the circulating air in the chamber during the cleaning mode(functional,fig 1,rejection of claim 1).  
22. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is the same as the first speed of the fan during the cooking mode(fig 14- paused,c 8 l 20-40, c 5 l 15- c 6 l 55,c 1 l 25-45, c 2 l 50-60, see the rejection of claim 1, speed is a result effective variable taught in the references and relative to cooking mod and food being cooked). 
23. (New) The air-frying cooker according to claim I, wherein the second speed of the fan during the cleaning mode is greater than the first speed of the fan during the cooking mode(fig 12, c 7 l 55- c 8 l 5, see the rejection of claim 1).  

The advantage is reduced cooking time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jara as taught by Carbone if necessary as applied to claim 1 for variation in fan speed for heat transfer rates to achieve improved quality and reduced cooking times.

Claim(s) 1-3, 7-10, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm (US 7325481) in view of Arntz et al (US 6730881) and Carbone et al (US 7468495) and Jara (US 5826496).
Helm discloses for claim 1: 1. (Previously Presented) An air-frying cooker (abstract,10,fig 1) comprising: - a chamber 11, wherein the chamber is defined by a base and a lid; a heater 12 disposed in the chamber (fig 1)to heat air in the chamber(abstract), a fan 20 disposed in the chamber and controlled to rotate at a first speed (cooking low speed for cooking implicit and high speed for cleaning c 2 l 5-10, high speed c 3 l 40, 65, c 7 l 4 high speed for cleaning) for circulating the heated air in the chamber to cook food in the chamber in a cooking mode(cooking device, air fryer), and to rotate at a second speed (cooking low speed for cooking implicit and high speed for cleaning c 2 l 5-10, high speed c 3 l 40, 65, c 7 l 4 high speed for cleaning),for generating a circulating air flow within the chamber to entrain a cleaning fluid(steam,30-33, c 6 l 
 The claim differs in that first and second speeds for functions of the fan are not explicitly expressed and the fan is in the lid. 
Arntz teaches self -cleaning at high speeds and two other speeds in the abstract, c 2 l 45-55, c 5 l 35-55 for cleaning.
Carbone teaches two speeds in c 5 l 35-55, fig 6 two speeds and 2300-2600 rpm for cooking and broiling. 
Jara teaches a fan in a lid in fig 5: An air-frying cooker (abstract) comprising: a chamber 20 , wherein the chamber is defined by a base 30 and a lid 40; a heater 140 disposed in the chamber (¶ 22), and configured to heat air in the chamber(¶22); and a fan 110 disposed in the chamber(fig 5), and controlled to rotate at a first speed for circulating the heated air in the chamber to cook food in the chamber in a cooking mode and to rotate at a second speed for generating a circulating air flow within the chamber to entrain a cleaning fluid introduced into the chamber in the circulating air flow to clean the chamber in a cleaning mode(abstract), wherein the fan is contained within the lid(fig 5).
The advantage is improved cleaning using a fan. 
The references are in the same field of endeavor or addressed the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple speeds of the fan of Helm with the expressed speeds of Arntz and Carbone and providing a lid for such fan as taught by Jara for improved cleaning. The rpm is relative to temperature and physical dimensions and shape of the fan blade. 

3. (Previously Presented) The air-frying cooker according to claim 1, wherein second speed of the fan during the cleaning mode is different than the first speed of the fan during the cooking mode (see rejection of claim 1).  
7. (Previously Presented) The air-frying cooker according to claim 1, further comprising a controller and a user interface, the controller 20 being configured to rotate the fan at a second speed of no less than 2500rpm in response to a signal initiated by a user via the user interface(see the rejection of claim 1 and  Carbone controller, interface fig 1). 
 8. (Previously Presented) The air-frying cooker according to claim 1, further comprising a seal for sealing the chamber in said cleaning mode (Carbone c 2 l 30-50 seal).  
9. (Previously Presented) The air-frying cooker according to claim 1, further comprising a sealing element disposed around a drive shaft that extends through a wall of the chamber between the fan and a motor(conventional,Carbone c 2 l 30-50 sealed off, mechanical expedient).  
10. (Previously Presented) The air-frying cooker according to claim 1, wherein the cleaning fluid (air, water in food,not structure)is introduced into the bottom of the chamber and the air flow is controlled to flow along a surface of the cleaning fluid to entrain the cleaning fluid in the air flow (Carbone fig 1,8-11). See the rejection of claim 1.
20. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is between 2700rpm and 3500rpm to entrain the cleaning fluid in the circulating air flow to clean the chamber (conventional, implicit, inherent, Carbone c 5 l 15- c 6 l 
21. (New) The air-frying cooker according to claim 1, wherein the heater 70,(fig 4-6)is further configured to heat the cleaning fluid (water in food, not structure)and the circulating air in the chamber during the cleaning mode(functional, Carbone fig 1,rejection of claim 1).  
22. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is the same as the first speed of the fan during the cooking mode(Carbone fig 14- paused,c 8 l 20-40, c 5 l 15- c 6 l 55,c 1 l 25-45, c 2 l 50-60, see the rejection of claim 1, speed is a result effective variable taught in the references and relative to cooking mod and food being cooked). 
23. (New) The air-frying cooker according to claim I, wherein the second speed of the fan during the cleaning mode is greater than the first speed of the fan during the cooking mode(Carbone fig 12, c 7 l 55- c 8 l 5, see the rejection of claim 1).  
24. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is less than the first speed of the fan during the cooking mode (Carbone Fig 15A-C, preheat, see the rejection of claim 1, speed is a result effective variable taught in the references and relative to cooking mod and food being cooked).
The advantage is reduced cooking time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Helm-Arntz-Jara as taught by Carbone if necessary as applied to claim 1 for variation in fan speed for heat transfer rates to achieve improved quality and reduced cooking times.

Raghavan teaches an air frying cooker in the abstract and fig 2,4 having a controller and cleaning cycle using water, steam and other material.
Freedman discloses for claim 1: 1. (Previously Presented) An air-frying cooker (fig 1, intended use, para 35 roasting)comprising: - a chamber (fig 1), a heater 40 disposed in the chamber to heat air in the chamber(para 35), a fan 26 disposed in the chamber and controlled to rotate at a first speed for circulating the heated air in the chamber to cook food in the chamber in a cooking mode(para 35 roasting), and to rotate at a second speed(para 36, controller 30) (para 37,35,47-1000-1500 rpm,36,48-6000-7000 rpm,53 intermediate speeds,different speeds for fan,108,abstract-low,high speeds,fig 3,4,6) for generating a circulating air flow within the chamber to entrain a cleaning fluid(gas or liquid) introduced into the chamber in the circulating air flow to clean the chamber(para 36,40 in a cleaning mode,para 40 cleaning,45).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely just on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The geography of a fan in a lid is known by Jara. 
Again, Freedman teaches fan speeds that are the same or different depending upon mode of operation and can be varied as desired. Fan speed is a result effective variable and optimization is not a basis for non -obviousness here. See (para 37,35-heated,47-1000-1500 rpm,36,48-6000-7000 rpm,53 intermediate speeds, different speeds for fan,108,abstract-low,high 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761